     Case 1:18-cv-01743-NONE-JLT Document 59 Filed 09/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    MICHELLE (aka MYCHAL)                             Case No. 1:18-cv-01743-NONE-JLT (PC)
      CONCEPCION,
12                                                      ORDER SETTING SCHEDULING
                        Plaintiff,                      CONFERENCE AND DIRECTING CLERK
13                                                      OF THE COURT TO ISSUE CIVIL NEW
             v.                                         CASE DOCUMENTS
14
      CALIFORNIA DEPARTMENT OF
15    CORRECTIONS AND
      REHABILITATION, et al.,
16
                        Defendants.
17

18          Good cause appearing, the Court ORDERS:
19          1.     The mandatory scheduling conference is set on October 12, 2021, at 9:00 a.m.
20          2.     The Court DIRECTS the Clerk of the Court to issue the civil new case documents,
21   including the Order Setting Mandatory Scheduling Conference, which sets forth the requirements
22   for the parties’ Joint Scheduling Report. The parties SHALL prepare and submit their Joint
23   Scheduling Report in accordance with that order.
24
     IT IS SO ORDERED.
25

26      Dated:    September 10, 2021                              _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
